Citation Nr: 1601932	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  03-11 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for a bilateral shoulder disorder, to include as secondary to service-connected cervical and lumbar spondylosis.

4.  Entitlement to an evaluation in excess of 10 percent for residuals of a head injury.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2002 and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a May 2008 decision, the Board denied the Veteran's claim for an increased evaluation in excess of 10 percent for residuals of a head injury.  The Veteran subsequently appealed to the Court of Appeals for Veterans Claims (Court).  In a June 2009 Order pursuant to a Joint Motion for Remand, the Court vacated that portion of the May 2008 Board decision which denied an increased evaluation for residuals of a head injury, and remanded the matter back to the Board for readjudication.  The Board subsequently remanded the matter in May 2008 and most recently in September 2009 for further development.  The matter has now been returned to the Board for further appellate consideration.

In November 2004, the Veteran testified at a hearing at the RO regarding the increased rating for residuals of a head injury and service connection for a shoulder disorder issues.  A transcript of that hearing is of record.  Subsequent to that hearing, the Veterans Law Judge who conducted the November 2004 hearing retired, and the Veteran was afforded the opportunity for a new hearing, which he elected to do so.  In March 2008, the Veteran testified at a hearing via videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Regarding the psychiatric claim on appeal, the September 2009 Board remand directed that matter be remanded to schedule the Veteran for a videoconference hearing, which the Veteran requested in his October 2008 substantive appeal.  A hearing was scheduled in December 2015, but the Veteran failed to appear and has not asserted good cause for his failure to appear or has not asked to reschedule the hearing.  As such, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(d).  However, the Veteran's representative provided written argument in support of the Veteran's claims in a December 2015 appellate brief.  

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) system and the electronic records in the Virtual VA System to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for PTSD, service connection for a bilateral shoulder disability, and an evaluation in excess of 10 percent for residuals of a head injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection was initially denied on the merits in an April 2003 rating decision, on the grounds that there was no evidence that the Veteran had been diagnosed with PTSD.
 
2.  The evidence received since the April 2003 rating decision is not cumulative and redundant; not previously considered by agency decision makers; relates to an unestablished fact necessary to substantiate the Veteran's claim; and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).
 
2.  New and material evidence has been received, and the Veteran's claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  In this case, as this matter is being reopened and remanded, no discussion of VA's duties to notify and assist is warranted.

New and Material Evidence

The Board recognizes that the RO effectively reopened the previously denied claim of service connection for PTSD by deciding the claim on the merits in the August 2014 Supplemental Statement of the Case (SSOC).  Irrespective of the RO's action, however, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001).

Service connection for PTSD was denied in an April 2003 rating decision, on the grounds that there was no evidence that the Veteran had been diagnosed with PTSD.  The Veteran did not appeal the denial of his claim and the April 2003 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The evidence received since the April 2003 rating decision includes various VA treatment records, including from 2007 to 2015, which show diagnosis and treatment for PTSD.  This evidence is new as it was not previously of record and not previously considered.  It is also material as it pertains to an unestablished fact of the claim that was previously lacking, a diagnosis of PTSD.  This evidence is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim.  Therefore, the claim is reopened.


ORDER

New and material evidence having been received, the claim of service connection for PTSD is reopened; to this extent only, the appeal is granted.


REMAND

Regarding the claim for service connection for PTSD, the record reflects that the Veteran underwent a VA examination in July 2014.  The examiner determined that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-5 criteria, but that the Veteran did have a diagnosis of an organic mood disorder.  The examiner also determined that a diagnosis of traumatic brain injury (TBI) existed, and it was not possible to differentiate what portion of the Veteran's occupational and social impairment was caused by TBI because the Veteran's mood symptoms appeared mild with medications, but the Veteran had "poor memory for many issues."  No medical opinion was provided.  

The Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  

As the record contains a VA Form 8 (Certification of Appeal), certifying the Veteran's appeal to the Board in April 2012, the claim is governed under the DSM-IV.  While the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, remand is warranted for an addendum opinion from the July 2014 examiner in which the DSM-IV criteria is utilized.  Additionally, as VA treatment records reflect diagnoses of PTSD, the VA examiner must specifically address all diagnoses of record during the pendency of the appeal.  

With regard to the claim for service connection for a bilateral shoulder disorder, the Board's September 2009 remand requested that a VA examination be conducted and that the examiner provide an opinion as to whether it was at least as likely as not that any diagnosed shoulder disorder is etiologically related to the Veteran's service-connected cervical and lumbar spondylosis, including whether the Veteran's cervical and lumbar spondylosis caused, contributed to cause, or chronically worsened (aggravated) any current shoulder disorder.  The Veteran was afforded a VA examination in June 2011, where he was diagnosed with severe bilateral rotator cuff arthropathy with end-stage glenohumeral arthritis.  The examiner did not provide the opinion as requested, rather the examiner concluded that the Veteran's current diagnosis was completely unrelated to his injury on active duty.  In August 2011, an addendum opinion from another examiner was obtained.  The examiner reviewed the claims file, and found that it was less likely than not that any diagnosed bilateral shoulder disorder was etiologically related to the Veteran's service-connected cervical and lumbar spondylosis.  While the examiner discussed why the Veteran's shoulder condition was not caused by cervical spondylosis, the examiner did discuss the Veteran's service-connected lumbar spondylosis in her rationale.  Also, the examiner did not discuss whether the Veteran's current bilateral shoulder disability was aggravated beyond its natural progression by his service-connected cervical and lumbar spondylosis.  As such, a remand for a supplemental medical opinion is necessary.

Regarding the claim for an increased evaluation for residuals of a head injury, the Board's September 2009 remand specifically indicated that the Veteran was to be scheduled for a VA TBI examination to ascertain the current severity of his disability.  The remand directed that all pertinent symptomatology and findings were to be reported in detail and any indicated diagnostic tests and studies were to be accomplished.  The examiner was asked to specifically inquire about symptoms such as paralysis to the left side of the head, memory loss, syncope with loss of consciousness, loss of vision, and loss of smell.  An August 2014 VA TBI examination was conducted.  The claims file was reviewed, but the Veteran was not examined.  The examiner noted the Veteran having current diagnoses of dementia and organic mood disorder, and stated that if there was documentation of headaches that were noted at the time of the Veteran's in-service head injury, then one could speculate that they were related.   

The August 2014 SSOC notes that the August 2014 VA examiner only reviewed the claims file because correspondence in the claims file indicated that the Veteran was unwilling to travel to a VA medical center.  However, a review of the record indicates that the Veteran reported for a July 2014 VA PTSD examination which was conducted by the August 2014 examiner.  In addition, the August 2014 examiner only addressed symptoms of headaches, and did not consider the Veteran's complaints in the record of paralysis to the left side of the head, memory loss, syncope with loss of consciousness, loss of vision, and loss of smell.  Accordingly, the Board finds that the Veteran should be scheduled for a new VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

As the record reflects that the Veteran continues to receive VA treatment, updated VA treatment records should be obtained and associated with the claims file.  The Veteran should also be contacted and asked to identify the names and addresses of any private medical providers who have rendered treatment for the Veteran's disabilities on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to identify the names and current addresses of any private treatment providers who have treated him for his disabilities on appeal.  After the Veteran has signed any appropriate releases, all identified pertinent records should be obtained and associated with the claims folder.  Attempts to procure records should be documented in the claims file.

2.  Obtain updated VA treatment records from the Wm. Jennings Bryan Dorn VA Medical Center, and all associated clinics (including the Greenville VA Outpatient Clinic), as well as any other VA facility identified by the Veteran or in the record, for the period of March 2015 to the present.

3.  Provide the claims file and a copy of this remand to the VA examiner who performed the initial PTSD examination in July 2014, to provide a supplemental  opinion.  If the VA examiner is no longer available, another qualified examiner should be asked to review the claims file and provide the requested opinion.  The complete claims folder (VBMS and Virtual VA) must be reviewed, and the examiner must indicate such on the examination report.

Based on a thorough review of the claims file, the examiner must consider the diagnostic criteria of DSM-IV in determining whether the Veteran meets the diagnostic criteria for PTSD.  In this respect, the examiner should comment on all diagnoses of PTSD of record during the pendency of the appeal, including any diagnosis present or noted in the claims file.  If PTSD is diagnosed the examiner must identify the specific stressor or stressors that support the diagnosis of PTSD.  

The examiner should consider the evidence of record as well as the Veteran's lay statements, and provide a clear and complete rationale for any opinions.  If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, there must be an adequate explanation as to why such an opinion cannot be provided.  If the examiner determines that another examination is necessary to determine the claim, such should be accomplished. 

4.  Provide the claims file and a copy of this remand to the VA examiner who provided the August 2011 VA joints medical opinion, to provide a supplemental  opinion.  If the VA examiner is no longer available, another qualified examiner should be asked to review the claims file and provide the requested opinion.  The complete claims folder (VBMS and Virtual VA) must be reviewed, and the examiner must indicate such on the examination report.

Based on a thorough review of the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (meaning likelihood of at least 50 percent) that the Veteran's currently diagnosed bilateral shoulder disability was a) caused or b) aggravated (permanently increased in severity) by the Veteran's service-connected cervical and lumbar spondylosis.

The examiner should consider the evidence of record as well as the Veteran's lay statements, and provide a clear and complete rationale for any opinions.  If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, there must be an adequate explanation as to why such an opinion cannot be provided.  If the examiner determines that another examination is necessary to determine the claim, such should be accomplished. 

5.  Schedule the Veteran for a VA TBI examination to determine the current severity and manifestations of his service-connected residuals of a head injury.  The complete claims folder (VBMS and Virtual VA) must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

(a)  The examiner should inquire specifically about the
following symptoms: headaches, dizziness or vertigo, syncope with loss of consciousness, weakness or paralysis, including paralysis of the left side of the face, sleep disturbance, fatigue, malaise, mobility, balance, memory impairment, cognitive impairment, speech or swallowing difficulties, pain, bowel or bladder
impairment, psychiatric symptoms, sexual dysfunction,
sensory changes, visual problems, hearing problems,
decreased sense of taste or smell, seizures, hypersensitivity to light or sound, and behavioral changes.  The examiner should specify any diagnosis associated with any of the above symptomatology and provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) related to the Veteran's service-connected head injury.

(b)  The examiner should also address any objective findings regarding motor function, muscle tone and reflexes, sensory function, gait/cerebellar signs, autonomic nervous system, cranial nerves, skin breakdown due to neurological problems, endocrine dysfunction due to TBI, and other abnormal findings.  The examiner should specify any diagnosis associated with any clinical findings and provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater), related to the Veteran's service-connected head injury. 

(c)  The examiner should specifically discuss whether the Veteran has any mental disorders that are related to his head injury, including dementia and/or an organic mood disorder.  In evaluating whether the Veteran exhibits any psychiatric problems related to his service-connected head injury, the examiner should consider the Veteran's entire history and whether there is any indication prior to the onset of any age-related mental changes.  Furthermore, whenever possible, the examiner should attempt to separate out the effects of any nonservice-connected mental disorder(s) and any residuals of the Veteran's service-connected head injury.  If the examiner is unable to separate out the effects, he/she should state this and explain why. 

(d)  The examiner should also specifically discuss any neurologic manifestations of the Veteran's head injury.  The examiner should identify, if possible, any nerve(s) affected and describe the severity of the neurologic symptoms (i.e., whether any noted impairment is mild, moderate, or severe). 

A complete rationale for all opinions should be provided.  It is noted that since individuals with TBI may have difficulty organizing and communicating their symptoms without prompting, the examiner should inquire specifically about all the symptoms listed above.  Moreover, it is important to document all problems, whether subtle or pronounced, so that the Veteran can be appropriately evaluated for all disabilities due to TBI.  If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, there must be an adequate explanation as to why such an opinion cannot be provided.

6.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with an SSOC and afford them an opportunity to respond, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


